DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more. 
2019 Revised Patent Eligibility Guidance (PEG): Step 1:
Claims 1-18 are directed to a method (i.e., a process), claim 19 is directed to a system (i.e., a machine), and claim 20 is directed to computer-readable hardware storage (i.e., a machine).  Accordingly, claims 1-20 are all within at least one of the four statutory categories.
2019 PEG: Step 2A - Prong One:
Regarding Prong One of Step 2A of the 2019 PEG (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims.  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) certain methods of organizing human activity, b) mental processes, and/or c) mathematical concepts.

1. A method comprising: receiving input over a network interconnecting a first fluid delivery device 5and a second fluid delivery device, the input associating the second fluid delivery device to the first fluid delivery device, the second fluid delivery device located in a medical environment in which the first fluid delivery device is operated; based on the input, recording an association between the second fluid delivery device and the first fluid delivery device; and  10based on the recorded association, initiating transmission of medical information associated with the first fluid delivery device over the network to the second fluid delivery device. 
The Examiner submits that the foregoing underlined limitations constitute “a mental process” because receiving information (i.e., input), recording an association based on the information, and sharing medical information amount to observations/evaluations/judgments/analyses that can, at the currently claimed high level of generality, be practically performed in the human mind or with pen and paper.  
Accordingly, the claim recites at least one abstract idea.
2019 PEG: Step 2A - Prong Two:
Regarding Prong Two of Step 2A of the 2019 PEG, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception 
The limitations of claim 1 and similar independent claims 19 and 20, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting devices, network, computer system, server, computer-readable hardware storage, and computer processor hardware to perform the limitations, nothing in the claim elements precludes the steps from practically being performed in the mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the devices, network, computer system, server, computer-readable hardware storage, and computer processor hardware are recited at a high-level of generality (i.e., as generic computer components performing generic computer functions of receiving information, recording information, and transmitting information) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or 
Claims 2-18 are ultimately dependent from Claim(s) 1 and include all the limitations of Claim(s) 1. Therefore, claim(s) 2-18 recite the same abstract idea. Claims 2-18 describe further limitations regarding displaying medical information, displaying a prompt, parameters, detecting that prescribed fluid is the same, providing notification, generating warnings, setting information, receiving inputs, identifying associations, display patient information, assigning devices/patient, receiving an inquiry, searching the repository, and transmitting information. These are all just further describing the abstract idea recited in claim 1, without adding significantly more.  The limitations regarding delivery of fluid to the patient also describe the abstract idea of “certain methods of organizing human activity” since they are related to managing personal behavior or relationships or interactions between people. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2 and 3 recite the limitation "the patient" in lines 4 and 5 of claim 2 and line 3 of claim 3  There is insufficient antecedent basis for this limitation in the claims.
Claim 17 recites the limitation "the repository" in line 6.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Condurso et al. (US 2006/0047538 A1).

(A) Referring to claim 1, Condurso discloses a method comprising: 
receiving input over a network interconnecting a first fluid delivery device and a second fluid delivery device, the input associating the second fluid delivery device to the first fluid delivery device, the second fluid delivery device located in a medical environment in which the first fluid delivery device is operated (para. 30, 31, and 57 of Condurso; note the first and second infusion pumps); 
based on the input, recording an association between the second fluid delivery device and the first fluid delivery device (para. 30 and 31 of Condurso; note the comparing of drugs being infused on the first and second infusion pumps to determine if the drugs are compatible, the database includes at least one rule pertaining to drug incompatibility, the processor is programmed to compare a currently prescribed drug to at least one previously delivered drug to determine the presence of an incompatibility between the currently drugs and the at least one previously delivered drug, and the providing of an alert); and 
based on the recorded association, initiating transmission of medical information associated with the first fluid delivery device over the network to the second fluid delivery device (para. 29-31 and 127 of Condurso; note the alert). (B) Referring to claim 2, Condurso discloses further comprising: initiating display of the medical information on a display screen of the second fluid delivery device, display of the medical information on the display screen of the second fluid delivery device indicating to a caregiver of the patient that the first fluid delivery device is used to deliver first fluid to the patient (para. 30, 31, and 49 of Condurso). (C) Referring to claim 3, Condurso discloses further comprising: in response to receiving a fluid delivery 
The remainder of claims 19 and 20 repeat the same limitations as claim 1, and are rejected for the same reasons given above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENA NAJARIAN whose telephone number is (571)272-7072.  The examiner can normally be reached on Monday - Friday 9:30 am-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571) 272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LENA NAJARIAN/Primary Examiner, Art Unit 3686